DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that Dong fails to disclose an opaque lacquer layer, the Examiner respectfully disagrees. Attention is brought to Section 2B of the reference to Dong wherein various automobile paint samples are disclosed as having “white, black and onyx base coats”. Further, paint primer coats are well-known as being opaque in order to cover and protect the surface underneath. 
	In regards to the applicant’s arguments that the prior art does not show performing OCT and dielectric, capacitive or magnetic induction layer measurement done together, the Examiner respectfully disagrees. Attention is brought to Figures 2-3 of Caton, which illustrates a non-contact thickness measurement apparatus that utilizes an eddy current sensor as well as an additional laser measurement device (par. 31-32, 40). Therefore, Caton teaches a method and device for layer thickness measurements that utilizes both a magnetic inductive measurement device and an optical measurement device. 

  
. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the additional layers overlying the electrically conductive layer".  There is insufficient antecedent basis for this limitation in the claim, due to the fact that the claim only recites one additional lacquer layer.

Claim 11 recites the limitation "the parallel reference beams".  There is insufficient antecedent basis for this limitation in the claim.

11 and 13, also contain a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11 and 13 recite the limitation of “a radiation source” for providing radiation having the broad recitation of a wavelength with the range of 100 to 15000 nm, and the claim also recites the light source providing a wavelength within the range of 380 to 800 nm, which is the narrower statement of the range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Nondestructive analysis of automotive paints with spectral domain optical coherence tomography” by Dong et al. (provided by applicant), in view of US Publication 2005/0046874 to Caton et al., and in further view of US Patent 6,495,833 to Alfano et al.

In regards to claim 10, Dong discloses and shows in Figures 2-3, a method for contactless and non-destructive determination of a layer thickness of lacquer layers of a vehicle part, comprising the steps of, 
applying a first lacquer layer to a vehicle part, said first layer having a first layer thickness (Section 1, Paragraph 1), and 
applying an additional lacquer layer to the first lacquer layer, said additional layer having an additional layer thickness (Section 1, Paragraph 1), said additional lacquer layer is optically opaque for the human eye at a wavelength range from 380 nm to 800 nm, wherein the paint samples are colored with “white, black and onyx base coats” (Section 2B),  
determining a layer thickness of at least the additional optically opaque lacquer layer of the vehicle part with a device constructed for performing optical coherence tomography (Section 1, Paragraph 3),
determining a cumulative layer thickness of the additional layers overlying the electrically conductive layer with the measuring device (Section 1, Paragraph 3), wherein the 3 nm (Figure 3) (Section 2, Paragraph 1).

Dong differs from the limitations in that it does not explicitly disclose the method:
said vehicle part made of plastic or comprising a plastic layer on which the first lacquer layer is applied, wherein at least one of the lacquer layers is electrically conductive; and including a measuring device for performing dielectric, capacitive or magnetic inductive layer thickness measurement.
However, Caton teaches and shows in Figures 1-3, a non-contact thickness measurement device that utilizes an eddy current device (132) (applicant’s magnetic-inductive) to obtain a paint coating thickness measurement (par. 31), wherein the paint coating may be on a substrate which “can be substantially any material” (par. 31). Caton further teaches that multiple tuning or calibration procedures may be utilized to optimize the precision of the measurement based upon the characteristics of the layer and/or substrate (par. 60-62, 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong to include an additional measurement device for the advantage of increasing the range of measurement depth and allowing a wider variety of paints and materials to be characterized, with a reasonable expectation of success.	

Dong in view of Caton, differ from the limitations in that they are silent to the method wherein optical coherence tomography is performed at a wavelength range from 380 nm to 800 nm.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong and Caton, to include an OCT system that utilizes a well-known broadband light source having a wavelength ranging from 800-5000 nm, for the advantage of increasing the range of measurement depth and “to obtain optimized signals from the most suitable wavelength for imaging”, with a reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al., in view of Caton et al., and in further view of Buter et al.
	
In regards to claim 11, Caton discloses and shows in Figure 2, a device for the contactless and non-destructive determination of a layer thickness of lacquer layers of a vehicle part comprising, 
a radiation source providing radiation of differing wavelength in a range from visible light of 380-800 nm to a range of ultraviolet to infrared light of 100 to 15000 nm (Figure 2), wherein the central wavelength of 840 nm falls within the 100 to 15000 nm range (Section 2, Paragraph 1); 

wherein the measuring beams and the reference beams are captured by a detector, and an evaluation unit where the signals generated by the detector and the measuring device are processed by suitable algorithms (Figure 2) (Section 2, Paragraph 1).  

Caton differs from the limitations in that it is silent to the device wherein: a measuring device constructed to perform a dielectric, capacitive or magnetic-inductive layer thickness measurement of an electrically conductive layer that is optically opaque and comprises microscopic point-like color pigments in a plastic matrix. 
However, Caton teaches and shows in Figures 1-3, a non-contact thickness measurement device that utilizes an eddy current device (132) (applicant’s magnetic-inductive) to obtain a paint coating thickness measurement (par. 31), wherein the paint coating may be on a substrate which “can be substantially any material” (par. 31). Caton further teaches that multiple tuning or calibration procedures may be utilized to optimize the precision of the measurement based upon the characteristics of the layer and/or substrate (par. 60-62, 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong to include an additional measurement device for the advantage of increasing the range of measurement depth and allowing a wider variety of paints and materials to be characterized, with a reasonable expectation of success.
	

 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong and Caton to include microscopic pigments in a variety of substrates for the advantage of increasing the quality and manufacturing of a wide variety of paints and materials, with a reasonable expectation of success. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Caton, in further view of US Publication 2008/0214729 to Buter et al., and in further view of Alfano.

In regards to claim 12, Dong discloses and shows in Figures 2-3, a method for contactless and non-destructive determination of a layer thickness of lacquer layers of a vehicle part, comprising the steps of, 
applying a first lacquer layer to a vehicle part, said first layer having a first layer thickness (Section 1, Paragraph 1), and 
applying an additional lacquer layer to the first lacquer layer, said additional layer having an additional layer thickness (Section 1, Paragraph 1), said additional lacquer layer is 
determining a layer thickness of at least the additional optically opaque lacquer layer of the vehicle part with a device constructed for performing optical coherence tomography (Section 1, Paragraph 3),
determining a cumulative layer thickness of the additional layers overlying the electrically conductive layer with the measuring device (Section 1, Paragraph 3), wherein the device includes at least one radiation source for providing electromagnetic radiation of a wavelength from 100 nm to 15 x 103 nm (Figure 3) (Section 2, Paragraph 1).

Dong differs from the limitations in that it does not explicitly disclose the method:
wherein the additional lacquer layer comprises microscopic point-like color pigments in a plastic matrix; said vehicle part made of plastic or comprising a plastic layer on which the first lacquer layer is applied, wherein at least one of the lacquer layers is electrically conductive; and including a measuring device for performing dielectric, capacitive or magnetic inductive layer thickness measurement.
However, Caton teaches and shows in Figures 1-3, a non-contact thickness measurement device that utilizes an eddy current device (132) (applicant’s magnetic-inductive) to obtain a paint coating thickness measurement (par. 31), wherein the paint coating may be on a substrate which “can be substantially any material” (par. 31). Caton further teaches that multiple tuning or calibration procedures may be utilized to optimize the precision of the measurement based upon the characteristics of the layer and/or substrate (par. 60-62, 65).

	
Further, while it is well-known to those of ordinary skill in the art that paints and coatings, contain microscopic color pigments, the reference to Buter teaches a polyurethane resin that is utilized to pigment a wide variety of materials, including paints, inks and plastics (par. 98). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong and Caton to include microscopic pigments in a variety of substrates for the advantage of increasing the quality and manufacturing of a wide variety of paints and materials, with a reasonable expectation of success. 

Dong in view of Caton and Buter, differ from the limitations in that they are silent to the method wherein optical coherence tomography is performed at a wavelength range from 380 nm to 800 nm.
However, Alfano teaches and shows a sub-surface imaging device that utilizes an OCT measurement system which operates using a variety of well-known light sources, wherein the light sources are broadband and can have wavelengths ranging from 800 nm to 5000 nm (col. 12, ll. 14-64). 

  
In regards to claim 13, Caton discloses and shows in Figure 2, a device for the contactless and non-destructive determination of a layer thickness of lacquer layers of a vehicle part comprising, 
a radiation source providing radiation of differing wavelength in a range from visible light of 380-800 nm to a range of ultraviolet to infrared light of 100 to 15000 nm (Figure 2), wherein the central wavelength of 840 nm falls within the 100 to 15000 nm range (Section 2, Paragraph 1); 
a splitter for splitting the radiation from the radiation source into reference beams and measuring beams (Figure 2) (Section 2, Paragraph 1), 2Docket No.: MAIER-26 Appl. No.: 16/598,608 
wherein the measuring beams and the reference beams are captured by a detector, and an evaluation unit where the signals generated by the detector and the measuring device are processed by suitable algorithms (Figure 2) (Section 2, Paragraph 1).  

Caton differs from the limitations in that it is silent to the device wherein: a measuring device constructed to perform a dielectric, capacitive or magnetic-inductive layer thickness 
However, Caton teaches and shows in Figures 1-3, a non-contact thickness measurement device that utilizes an eddy current device (132) (applicant’s magnetic-inductive) to obtain a paint coating thickness measurement (par. 31), wherein the paint coating may be on a substrate which “can be substantially any material” (par. 31). Caton further teaches that multiple tuning or calibration procedures may be utilized to optimize the precision of the measurement based upon the characteristics of the layer and/or substrate (par. 60-62, 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong to include an additional measurement device for the advantage of increasing the range of measurement depth and allowing a wider variety of paints and materials to be characterized, with a reasonable expectation of success.
	
	Further, while it is well-known to those of ordinary skill in the art that paints and coatings contain microscopic color pigments, the reference to Buter teaches a polyurethane resin that is utilized to pigment a wide variety of materials, including paints, inks and plastics (par. 98). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong and Caton to include microscopic pigments in a variety of substrates for the advantage of increasing the quality and manufacturing of a wide variety of paints and materials, with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886